Citation Nr: 1112747	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-30 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alopecia areata. 

2.  Entitlement to service connection for sinusitis/allergic rhinitis (to include as a result of an undiagnosed illness). 

3.  Entitlement to service connection for a left knee disorder (to include as a result of an undiagnosed illness). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from October 1986 to August 2006.  In particular, his DD-214 indicates service in Southwest Asia as well as over eight months of foreign service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in St. Petersburg, Florida.  

The issues of entitlement to service connection for sinusitis/allergic rhinitis as well as service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of alopecia areata nor has he presented competent evidence of alopecia areata during the course of this appeal.  


CONCLUSION OF LAW

Alopecia areata was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

The Board notes that the Veteran was not provided notice with respect to establishing his claim for service connection based on the contention that he has an undiagnosed illness related to his Persian Gulf service as per 38 C.F.R. § 3.317.  However, as will be discussed below, there is no evidence of complaints, treatment, or diagnosis of alopecia areata, to include signs and symptoms of hair loss, during the appeal period.  The Veteran has actually denied such symptomatology since 1993.  Thus, in light of there being no contention of post-service hair loss, the Board finds that the Veteran has not been prejudiced by the RO's failure to advise him of the tenets of 38 C.F.R. § 3.317.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, for his second period of service, with the claims file.  The Board notes that VA has made a formal finding of unavailability of the service treatment records from the Veteran's first period of service.  The Veteran was informed of this finding and responded in writing that he had no information for 1982-1985.  Importantly, the onset date he reports for his alopecia areata was during his second period of service, for which records have been associated with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was also provided with a VA examination relating to his alopecia areata in May 2007.  The Board finds the VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board acknowledges that the examination report does not indicate whether the c-file was reviewed.  Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
   
In this case, the Veteran asserts that he has alopecia areata, which began during active service.  However, having carefully reviewed the evidence of record in light of this contentions and the applicable law, the Board finds that his claim fails because a current disorder is not shown for alopecia areata.

Service treatment records indicate treatment for alopecia areata in May 1992, June 1992, October 1993, December 1993, and March 1994.   Alopecia areata was also noted on his May 1994 airborne examination.  Notably, treatment records for his remaining 12 years of service do not include treatment for alopecia areata after 1994 even though there are records for treatment for other disorders.  

There is also no evidence of complaints, treatment, or diagnosis of alopecia areata or hair loss following service.  Notably, the Veteran underwent a VA examination in May 2007 wherein the examiner noted that alopecia areata was not present.  The Veteran also reported that he had not noticed alopecia areata since 1993, over 13 years before filing his claim for service connection.  

As the Veteran filed his claim immediately upon service discharge, there are no other post-service treatment records regarding alopecia areata.  The Veteran has not indicated to VA that he is currently seeking treatment for alopecia areata.  In fact, as mentioned above, he has indicated that he has not received any treatment for alopecia areata since 1993.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in March 2006; a clinical diagnosis of alopecia areata was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  Indeed, as discussed, the Veteran denied any complaints of alopecia areata since 1993.  

The Board acknowledges that the Veteran filed his claim for service connection upon exit from service and has considered whether the Veteran's symptoms were continuous since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms such as balding spots as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board emphasizes that the Veteran in this case reported to the May 2007 VA examiner that he had not noticed manifestations of alopecia areata since 1993.  Specifically, he reported that when he returned from the Gulf War in 1990, he experienced problems with alopecia areata which lasted through 1991 and 1992.  He was treated with topical creams which did not help. Eventually all treatment was stopped and his hair grew back in 1993.  The VA examiner found that he was currently completely asymptomatic regarding any alopecia, had no current problems and had not had any problems since 1993.  The Board affords the VA examiner's finding of no current alopecia significant probative value.  Likewise, the Board affords the Veteran's statements that he has not noticed alopecia areata since 1993, significant probative value.  

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disease or injury relating to alopecia areata .  Significantly, there is no competent evidence of a current diagnosis of alopecia areata.  

Based on the foregoing, the weight of the evidence is against the claim for service connection of alopecia areata.  As such, the appeal for alopecia areata must be denied.  


ORDER

Service connection for alopecia areata is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that the notification letter issued to the Veteran in January 2006 discusses the type of information and evidence necessary to support the claims for service connection on the general theory of direct service connection.  However, the correspondence does not provide notice of the information and evidence necessary to support these claims based on a contention that he has an undiagnosed illness or illnesses related to his Persian Gulf service.  As such, a Remand of the Veteran's appeal is required to accord the RO, through the AMC, an opportunity to provide him with such notice.  

The Veteran should be advised that, by regulation, signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2010).  As the Veteran served in Kuwait and Saudi Arabia and has claimed symptoms of a skin disorder, nasal congestion, runny nose, headaches and joint pain, the possibility of an undiagnosed illness should be considered.

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The examiner who conducted the May 2007 VA examination assigned diagnoses of  constant rhinorrhea, and allergic rhinitis but did not provide an opinion regarding the likelihood that there was a relationship between the Veteran's disorders and his active service.  The examiner also determined that the Veteran's left knee joint pain was not due to any specific diagnosis.  Regarding both disorders, the examiner did not discuss the possibility of disorders related to an undiagnosed illness as a result of spending time in Kuwait and Saudi Arabia during the Gulf War.  Thus a new examination should be afforded regarding each of the claimed disorders. 

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Finally, the Veteran should be afforded the opportunity to submit authorization and consent forms for service providers for any current treatment he is receiving regarding his left knee and sinusitis/allergic rhinitis disorders. 

Accordingly, the case is REMANDED for the following action:

1. Issue a corrective VCAA letter with regard to the claims for service connection for sinusitis/allergic rhinitis (to include as a result of an undiagnosed illness) and a left knee disorder (to include as a result of an undiagnosed illness).  Of particular importance here is that the correspondence furnished to the Veteran include a discussion of the information and evidence necessary to support these claims on both direct bases and as a result of undiagnosed illnesses.  

2. Request that the Veteran identify any current treatment providers regarding his sinusitis/allergic rhinitis and left knee disorder claims.  Upon receipt of the appropriate authorization and consent forms, request treatment records from those providers. 

3. Following receipt of the records above, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any sinus or allergy disorder that he may have.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

The examiner should answer the following questions.  Each answer should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.  

(a)  For any disability manifested by a sinus or allergy disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  
 
(b)  If the Veteran manifests a claimed symptomatology and that symptomatology is attributable to his service, but cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

4. Also, upon receipt of relevant records noted above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his left knee joint pain.  The examiner should be provided with the claims file for review in conjunction with this examination.  

The examiner should answer the following questions.  Each answer should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.  

(a)  For any disability manifested by joint pain diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

(b)  If the Veteran's joint pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for scheduled examination, documentation must be obtained which shows when notice of the examination was sent and to what address and whether any notice that was sent was returned as undeliverable.

6. Thereafter, re-adjudicate each issue on appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


